Case 20-01067-KHK         Doc 1    Filed 10/02/20 Entered 10/02/20 16:09:58             Desc Main
                                   Document      Page 1 of 5


Kevin R. McCarthy, VSB No. 14273
McCarthy & White, PLLC
8508 Rehoboth Court
Vienna, VA 22182
703-770-9261
krm@mccarthywhite.com
Attorneys for Trustee

                         UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

*************************************
In re:                              *
                                    *
WILLIAM R. JOSEPH,                  *                Case No. 20-10538-KHK
                                    *                (Chapter 7)
                    Debtor(s).      *
*************************************
KEVIN R. MCCARTHY, TRUSTEE          *
                                    *
                    Plaintiff,      *
                                    *
       vs.                          *                A.P. No. ________
                                    *
ROY D. JOSEPH                       *
3303 Commonwealth Ave., Apt. A      *
Alexandria, VA 22305                *
                                    *
and                                 *
                                    *
GARY L. JOSEPH                      *
3520 Pine Court                     *
Dumfries, VA 22026-2211,            *
                                    *
                    Defendants.     *
*************************************

                     TRUSTEE'S COMPLAINT TO SELL INTERESTS OF
                     NON-DEBTOR CO-OWNERS IN REAL PROPERTY

       Kevin R. McCarthy, Trustee, by and through counsel, in support of his Complaint to sell

the interests of the non-debtor co-owners in real property of the bankruptcy estate states the

following:

       1.      The Court has jurisdiction of this Adversary Proceeding pursuant to 28 U.S.C.
Case 20-01067-KHK          Doc 1     Filed 10/02/20 Entered 10/02/20 16:09:58          Desc Main
                                     Document      Page 2 of 5



§§ 1334 & 157 and 11 U.S.C. § 363(h). Venue is proper pursuant to 28 U.S.C. § 1409. This is a

core proceeding.

       2.        Kevin R. McCarthy is the duly appointed Trustee for the bankruptcy estate of the

Debtor William R. Joseph, who filed a petition for relief under Chapter 7 of the Bankruptcy

Code on February 21, 2020.

       3.        The Debtor owns, of record, a one-third interest in the condominium located at

3303 Commonwealth Avenue, Apartment A, Alexandria, Virginia 22305 (“the Property”).

       4.        The Defendants Gary L. Joseph and Roy D. Joseph, who are the Debtor’s

brothers, own, of record, the other two-thirds of the Property. The interests of the Debtor and the

Defendants are listed in the Real Estate Affidavit attached as Exhibit A filed in the decedent’s

estate case of their mother Doris Jean Joseph, Court File No. CW13001382 in the Alexandria

Circuit Court.

       5.        The legal description of the Property is:

TAX MAP REFERENCE NO. 50400400

ALL THAT CERTAIN LOT OR PARCEL OF
LAND, TOGETHER WITH ITS IMPROVEMENTS AND
APPURTENANCES, LOCATED IN THE CITY OF ALEXANDRIA,
COUNTY OF ALEXANDRIA CITY, VIRGINIA, AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS: CONDOMINIUM UNIT
NO. 3303A, BUILDING 1 IN AUBURN VILLAGE CONDOMINIUM,
AND THE LIMITED ELEMENTS, APPURTENANCES THERETO, IN A
CONDOMIINIUM REGIME CONSTITUTED AND ESTABLISHED
UNDER THE VIRGINIA CONDOMINIUM ACT, CHAPTER 4.2 OF
TITLE 55 OF THE CODE OF VIRGINIA (1950), BY A DECLARATION
RECORDED IN DEED BOOK 1009 PAGE 609, AMONG THE LAND
RECORDS OF THE CITY OF ALEXANDRIA, VIRGINIA. AND BEING
THE SAME PROPERTY CONVEYED UNTO THE PARTY OF THE
FIRST PART IN DEED BOOK 1532 AT PAGE 1874, AMONG THE
AFORESAID CITY LAND RECORDS. THIS CONVEYANCE IS MADE
SUBJECT TO ALL EASEMENTS, RESTRICTIONS, RIGHTS-OFWAY,
COVENANTS AND CONDITIONS CONTAINED IN THE DEEDS
FORMING THE CHAIN OF TITLE TO THIS PROPERTY.
Case 20-01067-KHK         Doc 1     Filed 10/02/20 Entered 10/02/20 16:09:58              Desc Main
                                    Document      Page 3 of 5




        6. The Trustee intends to sell the Debtor's interest in the Property for the benefit of the

Debtor's unsecured creditors. In order to accomplish this, he must also sell the Defendants'

interests.

        7      Partition in kind of the Property between the bankruptcy estate and the

Defendants is impracticable.

        8.     Upon information and belief, sale of the bankruptcy estate's undivided interest in

the Property would realize significantly less for the bankruptcy estate than the sale of such

Property free of Defendants' interests.

        9.     The benefit to the bankruptcy estate of the sale of the Property free of Defendants'

interests outweighs the detriment, if any, to the Defendants. Defendant Gary L. Joseph does not

reside at the Property, and the Trustee understands that he is amenable to its sale. Defendant

Roy D. Joseph resides at the Property. Despite multiple contacts with him since April 2020, and

despite substantial equity in the Property, the Trustee has been unable to negotiate a buyout of

the Debtor’s interest in the Property. Each Defendant will receive his one-third share of net sale

proceeds upon a sale of the Property, which one-third share is expected to be at least $30,000.

Similarly, the bankruptcy estate is expected to receive at least $30,000. The Debtor has claimed

as exempt $5000 in the bankruptcy estate’s share of net sale proceeds.

        10.    The property is not used in a manner specified in 11 U.S.C. § 363(h)(4).

         WHEREFORE, the Trustee respectfully requests the Court to enter Judgment:

        a)     for the Trustee and against the Defendants authorizing the Trustee to sell the

Debtor's and the Defendants' interests in the condominium located at 3303 Commonwealth

Avenue, Apartment A, Alexandria, Virginia 22305; and
Case 20-01067-KHK        Doc 1    Filed 10/02/20 Entered 10/02/20 16:09:58              Desc Main
                                  Document      Page 4 of 5



       b)     as to the Defendants' interests, authorizing the Trustee to distribute their shares of

the net sale proceeds under 11 U.S.C. § 363(j); and

       c)     for costs of $350 in favor of the Trustee and against the Defendants; and

       d)     for such other relief as the Court may deem just.

                             Respectfully submitted,


                             /s/ Kevin R. McCarthy________
                             Kevin R. McCarthy, VSB 14273
                             McCarthy & White, PLLC
                             8508 Rehoboth Court
                             Vienna, VA 22182
                             (703) 770-9261
                             krm@mccarthywhite.com
                             Attorneys for Plaintiff Trustee
Case 20-01067-KHK   Doc 1   Filed 10/02/20 Entered 10/02/20 16:09:58   Desc Main
                            Document      Page 5 of 5
